     Case 1:21-cv-00058-JAW Document 1 Filed 02/18/21 Page 1 of 5                     PageID #: 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

                                                       )
ROBERTA CLARK                                          )
                        Plaintiff                      )
                                                       )
v.                                                     )
                                                       )                 February 18, 2021
                                                       )
FAMILY DOLLAR, INC.                                    )
                Defendant                              )
                                                       )

                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Family Dollar, Inc.

(“Defendant”) hereby gives notice of the removal of this action, which is currently pending in the

Somerset County Superior Court, captioned Roberta Clark v. Family Dollar, Inc., to the United

States District Court for the District of Maine. As grounds for removal, Defendant states as

follows:

         1. Defendant removes this case on the basis of diversity jurisdiction, on the grounds that

            there is complete diversity of citizenship among the parties to this litigation and the

            amount in controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C.

            § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions

            where the matter in controversy exceeds the sum or value of $75,000, exclusive of

            interest and costs, and is between citizens of different States.”).

                                            BACKGROUND

         2. Plaintiff Roberta Clark (“Plaintiff”) filed her complaint against Defendant

            (“Complaint”) on or about January 14, 2021. A copy of the Summons and Complaint

            in the State court action is attached hereto as Exhibit A.
Case 1:21-cv-00058-JAW Document 1 Filed 02/18/21 Page 2 of 5                    PageID #: 2




    3. In her Complaint, Plaintiff alleges that on March 30, 2020, she was an invitee at

       Defendant’s store in Pittsfield, Maine. See Complaint, ¶ 3. Plaintiff further alleges

       that she sustained injuries while shopping at Defendant’s store. Id. ¶ 4. Plaintiff

       asserts negligence against Defendant. Id. ¶¶ 6-9.

                               TIMELINESS OF REMOVAL

    4. Defendant was served with Plaintiff’s Complaint on or about February 9, 2021. See

       Exhibit A.

    5. This Notice of Removal is timely because it is filed within 30 days from the date that

       the last defendant received service of the Complaint. See 28 U.S.C. §§ 1441(e),

       1446(b); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

       348 (removal period triggered by service).

                              DIVERSITY OF CITIZENSHIP

    6. Complete diversity of citizenship exists in this matter because Defendant is a citizen

       of a different State from Plaintiff. See 28 U.S.C. § 1332(a).

    7. Plaintiff is a resident and citizen of Maine. See Complaint, ¶ 1.

    8. Defendant is a foreign corporation. See Complaint, ¶ 2. At the time of the filing of the

       Complaint, Defendant was, and currently is, a North Carolina corporation with a

       principal place of business in North Carolina. As such, Defendant is not a citizen of

       Maine.

    9. There is complete diversity between Plaintiff and Defendant in this action. See 28

       U.S.C. § 1332(a)(1).




                                             2
Case 1:21-cv-00058-JAW Document 1 Filed 02/18/21 Page 3 of 5                      PageID #: 3




                              AMOUNT IN CONTROVERSY

    10. Based on Plaintiff’s allegations, the amount in controversy in this case exceeds the

       jurisdictional minimum of $75,000 required for diversity jurisdiction pursuant to 28

       U.S.C. § 1332.

    11. Plaintiff alleges severe personal injury as a result of the incident. See Complaint, ¶ 4.

    12. Plaintiff has presented medical bills to Defendant exceeding the $75,000 amount

       necessary to establish diversity jurisdiction. See Affidavit of Lesley P. Chuang,

       attached hereto as Exhibit B.

     ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

    13. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendant is filing this Notice of

       Removal in the federal district court for the district within which the State court

       complaint was filed.

    14. Pursuant to 28 U.S.C. § 1446(a), Defendant attaches all process, pleadings, and orders

       that have been filed, served or received by Defendant in this action as Exhibit A.

    15. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for

       the District of Maine, as the Complaint in this action was filed in the Somerset

       County Superior Court.

    16. Defendant has given written notice of the filing of this Notice of Removal to Plaintiff

       and will file a copy of this Notice of Removal with the Clerk of the Somerset County

       Superior Court, as required by 28 U.S.C. § 1446(d).

    17. In removing this action, Defendant does not intend to waive any rights or defenses to

       which it is otherwise entitled under the Federal Rules of Civil Procedure.




                                              3
  Case 1:21-cv-00058-JAW Document 1 Filed 02/18/21 Page 4 of 5                     PageID #: 4




       18. Based upon the record submitted with this notice, this Court has jurisdiction over

           Plaintiff’s claims and the Complaint is properly removed to this Court.

       WHEREFORE, Defendant Family Dollar, Inc. respectfully requests that this action

proceed in the United States District Court for the District of Maine, as an action properly

removed from state court.



                                                     Respectfully submitted by,
                                                     Defendant
                                                     FAMILY DOLLAR, INC.
                                                     By its attorney,

                                                     /s/ Lesley P. Chuang
                                                     ___________________________________
                                                     Lesley P. Chuang, Bar No. 6457
                                                     COUGHLIN BETKE LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     lchuang@coughlinbetke.com




                                                 4
  Case 1:21-cv-00058-JAW Document 1 Filed 02/18/21 Page 5 of 5                     PageID #: 5




                                CERTIFICATE OF SERVICE

        I, Lesley P. Chuang, hereby certify that on this 18th day of February 2021, I served a copy
of the within document upon all parties of record via electronic mail.

Harry B. Center, II, Esq.
Woodman Edmands Danylik Austin Smith & Jacques, P.A.
234 Main Street
P.O. Box 468
Biddeford, ME 04005

                                                     /s/ Lesley P. Chuang
                                                     ___________________________________
                                                     Lesley P. Chuang, Esq.




                                                5
